Citation Nr: 1236811	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a disability manifested by heart arrhythmia or palpitations, to include residuals of pericarditis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before a Decision Review Officer (DRO) at the RO in October 2010, and before the undersigned Veterans Law Judge at a hearing at the RO in October 2011, at which time his wife was also present.  A transcript of each of the hearings is of record.

The Board notes that the Veteran has complained of ringing in the ears during the appeal, which may represent tinnitus.  However, the RO also denied service connection for ringing in both ears in the August 2008 rating decision, but the Veteran limited his May 2009 notice of disagreement to the three issues listed on the first page of this decision.  No other communication may be construed as a desire to appeal as to ringing in the ears.  As such, that issue is not before the Board.

The Board further notes that the RO adjudicated the last issue as pericarditis with heart arrhythmia.  However, the Veteran concedes that he does not currently have pericarditis but, rather, he was treated for that condition in service.  His primary complaint is for heart arrhythmia or palpitations, for which he was also treated during service, and which he believes are a residual of the prior pericarditis.  As such, this issue has been recharacterized as stated on the first page.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issues of service connection for a right knee disorder and service connection for a disability manifested by arrhythmia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no current left ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Here, the Veteran was advised in February 2008, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

In addition, the Veteran testified at a DRO hearing and a Board hearing, and the elements need to establish service connection were explained at those times as well.  The DRO and VLJ asked questions in an attempt to obtain evidence to substantiate the service connection claim, such as the extent of noise exposure during service and any hearing difficulties.  Further, the VLJ explained that service connection could not be granted if there is no current disability, which was the reason for the denial.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  There has also been no argument that VA failed to comply with 38 C.F.R. 3.103(c)(2), or that there was any prejudice as a result of the hearings.  Rather, the Veteran has had ample opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  He has not identified any private treatment for the ears or hearing difficulties, and there is no indication of any pertinent, outstanding medical evidence.  The Veteran denied receiving any disability benefits from the Social Security Administration.  

In addition, the Veteran was afforded a VA audiological examination in December 2010.  There is no argument that the examination is inadequate, and the Board finds no inadequacies.  The examiner recorded the subjective hearing difficulties and objective hearing test results, which show no left ear hearing loss disability for VA purposes.  There is no argument or indication that the Veteran's hearing has worsened since that time.  As such, the medical evidence is sufficient.

In the circumstances of this case, a remand as to left ear hearing loss would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran asserts that he currently has left ear hearing loss as a result of noise exposure from demolition and explosives while serving as a combat engineer without adequate hearing protection.  He also points to treatment for ear problems such as otitis externa several times during service.  See, e.g., hearing transcripts. 

Service treatment records appear to indicate hazardous noise exposure, as the Veteran was afforded reference audiograms and it was noted that earplugs were issued.  He was also treated for otitis externa on several occasions, and he complained of hearing difficulties with left ear ache in April 1978.  

However, audiological testing during service repeatedly showed puretone thresholds below 20 decibels at all levels, including at his November 1984 separation examination.  No disability was diagnosed, and the Veteran also did not report any subjective ear problems at that time.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that the auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).   

There is no evidence of post-service treatment for left ear hearing difficulties.  During the December 2010 VA examination, the Veteran reported hazardous noise exposure during military service, as well as after service through employment and recreational activities.  He complained of difficulty hearing general conversation and those with monotone voices, as well as sometimes hearing air rushing into his left ear when he speaks.  This is generally consistent with the Veteran's descriptions of his left ear hearing problems throughout the appeal, including at the hearings.  

Nevertheless, audiological testing during the VA examination showed puretone thresholds in the left ear ranging from 10 to 15 decibels at all levels from the 500 to 3000 Hertz levels, and 30 decibels at the 4000 Hertz level.  Although this shows some degree of hearing impairment, per Hensley, it does not meet the criteria for a VA disability.  Further, the speech reception threshold was 100 percent in the left ear, which does not show a hearing loss disability.  See 38 C.F.R. § 3.385.

The Veteran is competent to describe his observable symptoms of left ear hearing difficulties, to include difficulty understanding conversation, and there is no reason to find him not credible in this regard.  See Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he is not competent to diagnosis a hearing loss disability, as this is based on objective measurement and a disability is specifically defined for VA purposes.  Further, to the extent that the Veteran is competent to render a hearing loss diagnosis, the Board finds that the objective audiological testing during the December 2010 VA examination outweighs his lay statements, as it is based on medical training and expertise. 

In summary, the evidence of record is does establish a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran is free to reapply for service connection for left ear hearing loss if his hearing difficulties worsen in the future, at which point his claim may be reevaluated.  However, as the evidence of record fails to show a current left ear hearing loss disability, service connection cannot be granted at this time.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for left ear hearing loss is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his January 2008 claim and accompanying statement, the Veteran reported treatment in 1980 or 1981 for heart arrhythmia resulting from pericarditis and for chronic pain and swelling of the right knee at a government-contracted hospital located in Clearlake, Texas, which he referred to as Clearlake Hospital.  In February and April 2008, the RO requested copies of any records dated from 1980 to 1981 pertaining to the right knee or pericarditis from Clearlake Regional Medical Center.  No response was received, and the Veteran was requested to provide such records.  

During the Board hearing, the Veteran testified to treatment for the right knee around August 1982 at Bayshore Hospital, which he also identified as a government-contract hospital.  Specifically, he stated that his right knee locked up while running and he was taken to this facility, where he was admitted and put in traction for approximately two weeks and then underwent surgery.  The Veteran believes that he was in the hospital for 2-3 weeks.  He has submitted a color photograph with a handwritten date of August 1982 on the back, which appears to show him in a hospital bed in Marine Corps clothing with a bandage around the right knee.  The Veteran states that he was eventually returned to full duty, but he continued to have off and on problems with his right knee (including but not limited to swelling and pain), which he reported to his VA provider after service.  

There is no documentation of complaints or diagnosis for the right knee in the service treatment records.  However, no right knee problems were reported during his December 1977 enlistment examination or January 1980 reenlistment examination, and the Veteran reported having a "trick" or locked knee and right knee surgery at approximately age 23 during his November 1984 separation examination.  He was also noted to have a right knee scar at that time.  This would be consistent with the Veteran's reported treatment and photograph.  

The Veteran believes that records concerning his right knee were not associated with his service treatment records because his unit was short-staffed at that time.  He also testified that he tried to obtain the private records but was told that records pertaining to the military was destroyed after 10 years.  It does not appear that the RO made efforts to obtain any records from Bayshore Hospital.  

Currently available VA treatment records show several episodes of treatment for the right knee, with references to surgery in service.  See, e.g., records in November 2006 (right knee is hurting more); January 2008 (increased right knee pain); April 2008 (right knee symptoms since the beginning of the year and job requires him to be on his knees a lot); November 2008 (right knee pain for about 3 weeks with swelling and difficulty moving); April 2010 (feels clicking in the right knee joint sometimes, had an episode of swelling where was diagnosed with gout although he doesn't think it is gout, x-rays were interpreted as within normal limits for age).  

During a December 2010 VA examination, the Veteran reported that he had done well with the right knee after treatment during service until approximately 3 years ago when he developed a sharp pain along the medial aspect of the right knee, as well as occasional swelling for several days.  The examiner diagnosed right knee sprain and alleged right knee surgery, and opined that the condition is not related to service due, in part, to symptoms starting only 3 years prior to the examination.  However, the Veteran has reported having right knee problems off and on since service, and there is some indication of additionally outstanding treatment records.  Therefore, another VA examination and opinion is necessary as to the right knee.

With regard to the heart, the Veteran testified to treatment during service in intensive care, at a Naval facility in Corpus Christi, and at Brooke Army Medical Center.  The Veteran's service treatment records (including documents printed from micro fiche) appear to include all pertinent records concerning the heart.  Specifically, there are medical records from Bayshore Hospital and other identified facilities, including several episodes of pericarditis and complaints of heart palpitations or arrhythmia, in 1981.  There are also summaries of his treatment related to pericarditis, chest pains, and heart palpitations or arrhythmia, including workups for cardiac involvement and psychiatric consults, associated with Medical Board proceedings.  A December 1981 Medical Board report notes diagnoses of passive-dependent personality; pericarditis, resolved; and psychophysiological chest pain, currently resolved.  A December 1981 treatment record notes a history of physiological response to stress, and the Veteran sought advice on handling stress.

The Veteran's service enlistment and reenlistment examinations in December 1977 and January 1980, respectively, do not reflect any heart symptoms.  However, he reported pain or pressure in the chest, palpitations or pounding heart, and heart problems in his November 1984 separation examination.  Similarly, for the purposes of this appeal, the Veteran has denied any heart palpitations prior to service, or at any time prior to being treated for pericarditis in 1981.  He states that he continued to have heart palpitations or arrhythmia off and on after the episodes of pericarditis, and that the episodes have grown worse over time.  

Currently available VA treatment records show several episodes of treatment for heart arrhythmia or palpitations.  See, e.g., records in March 1999 (complaints of heart palpitations where pounds and goes slower); June 2000 (having stronger bouts of heart arrhythmia, Holt monitor noted to show occasional arrhythmia); December 2001 (continued arrhythmia mostly at night); April 2008 (arrhythmia during day); March 2011 (tachycardic on physical examination, ECG normal, chest x-rays no acute changes).  However, as noted below, there appear to be outstanding records.

The Veteran was provided a VA examination for the heart in July 2008, and the examiner diagnosed no heart condition or pericarditis but only gastroesophageal reflux disease (GERD).  He noted that cardiac workup during service was negative and all EKGs had been normal.  The examiner opined that the Veteran's occasional palpitations are not residuals of previous pericarditis but, rather, are more related to other conditions such as anxiety, underlying depression, sleep apnea, and life stress.  No rationale was provided for this opinion.  Further, there is an indication of possibly pertinent outstanding medical evidence, and there was some indication of treatment for heart palpitations possibly related to stress during service.  Therefore, another VA examination and opinion is necessary as to the heart palpitations.

The Veteran testified that all current treatment for his claimed disabilities is at the Temple and Palestine VA facilities.  He stated that he had been going there for his primary care since 1998 or 1999.  The Veteran reported being seen in the emergency room for the right knee at one point (without specifying a date), and that he was seen for the heart arrhythmia a few months before the October 2011 hearing.  Although the claims file includes VA treatment records spanning from April 1999 to October 2011, some of these records were provided in partial form from the Veteran, and there are several gaps throughout the years.  As such, there appear to be outstanding VA treatment records, and they should be requested upon remand.

Additionally, the Veteran should be requested to provide an authorization form for VA to obtain any treatment records for the right knee dated around August 1982 from Bayshore Hospital.  He should also be requested to identify any treatment for the right knee and heart arrhythmia or palpitations from his separation from service in November 1984 through the beginning of his VA treatment in 1998 or 1999.

After all identified, available treatment records have been associated with the claims file, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of any current right knee disorder or disability manifested by heart arrhythmia or palpitations, to include residuals of pericarditis.   

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment for the right knee or for heart arrhythmia or palpitations, and specifically in 1982 or from November 1984 through 1998 or 1999.  He should complete an authorization form (VA 21-4142) as to any non-VA provider, to include Bayshore Hospital.  

2.  After receiving any necessary authorizations, request copies of any outstanding records, to include any inpatient or outpatient records or operation reports from Bayshore Hospital for the right knee dated around August 1982.  Further, request all VA treatment records from Temple and Palestine dated from January 1998 forward, to include any emergency treatment and any diagnostic test results pertaining to the heart or right knee (including Holter monitor or x-rays).  All requests and all responses for any identified records, including negative responses, should be documented.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified of the unsuccessful attempts and allowed an opportunity to provide the missing records.

3.  After completing the above-described development, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any current right knee disorder or disability manifested by heart arrhythmia or palpitations, to include residuals of pericarditis.  The entire claims file, including a copy of the current remand, should be made available to the examiner(s) for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner(s) should respond to the following:

(a)  With regard to the right knee:

(i)  Identify any current right knee disorder, and record all subjective and objective manifestations, including but not limited to pain or swelling.

(ii)  For any diagnosed disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated by military service?  All lay and medical evidence should be considered, including but not limited to the reported right knee injury and resulting surgery in August 1982, the asserted timing of symptoms, and any prior medical evidence and opinions. 

(b)  With regard to the heart:

(i)  Identify any current disorder manifested by heart arrhythmia or palpitations.  In particular, is there a cardiac disorder or some other disorder to explain the Veteran's symptoms?

(ii)  For any diagnosed disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated by military service?  All lay and medical evidence should be considered, including but not limited to the treatment for pericarditis and heart palpitations during service, cardiac and psychiatric workup, the asserted timing of symptoms, and any prior medical evidence and opinions.

A complete rationale should be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims for service connection for a right knee disorder and for a disability manifested by heart arrhythmia or palpitations, to include residuals of pericarditis.  All lay and medical evidence of record should be considered.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


